                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                     4:19CR3038

     vs.
                                                                  ORDER
THOMAS W. HIRD,

                  Defendant.



     Before the Court is the request for transcript of SEALED hearing held on
October 31, 2019

     IT IS ORDERED:

     1.    The request for transcript, filing [25] is granted.

     2.    Thomas W. Hird, is advised that the cost of the transcript is $ 160.60 To
           proceed with this request, payment should be sent to the Clerk of Court.
           Should the cost of the transcript exceed this amount, the requestor will be
           required to pay the difference. Likewise, should the cost of the transcript
           be less than $160.60, a refund check will be issued.

     3.    Upon receipt of the payment, the Clerk of Court is ordered to prepare a
           transcript of the hearing held on October 31, 2019. A copy of this order
           should also be mailed to Thomas W. Hird.

     DATED: November 12, 2019

                                               BY THE COURT:


                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
